Citation Nr: 1114176	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-20 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease, L4-5, L5-S1.

2.  Entitlement to an initial compensable disability rating for pain in the right leg, lumbar radiculopathy right lower extremity.

3.  Entitlement to an initial compensable disability rating for pain in the left leg, lumbar radiculopathy left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, inter alia, granted the Veteran's March 2005 claim for service connection for degenerative disc disease, L4-5, L5-S1, and assigned a disability rating of 10 percent.  During the appeal period, in a June 2007 statement of the case, the RO increased the Veteran's initial disability rating from 10 percent to 20 percent as of the date of the Veteran's March 2005 claim.  As this rating does not represent the highest possible benefit, this issue has remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2009, the Veteran testified at a hearing on appeal before the undersigned Veterans Law Judge (travel board hearing); a copy of the transcript is associated with the record.

In May 2010, the Board, inter alia, remanded the issue of entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease, L4-5, L5-S1.  The case has been returned to the Board for further appellate consideration.





FINDINGS OF FACT

1.  The Veteran's degenerative disc disease, L4-5, L5-S1, is characterized by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, without ankylosis of any kind; additionally, the Veteran did not have incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

2.  The right lower extremity radicular symptoms are equivalent to moderate incomplete paralysis of the sciatic nerve.

3.  The left lower extremity radicular symptoms are equivalent to moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease, L4-5, L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).

2.  The criteria for a rating of 20 percent, but no more, for radicular symptoms of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.14, 4.124; 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2010).

3.  The criteria for a rating of 20 percent, but no more, for radicular symptoms of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.14, 4.124; 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Letters dated November 2005 and January 2008, provided to the Veteran before the September 2006 rating decision and the September 2008 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The issue on appeal stems from initial rating assignments.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id.  The Board notes that the Veteran was provided with notice consistent with Dingess in March 2006.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, in May 2010, instructed the AOJ to request additional information, including treatment records for the Veteran's service-connected degenerative disc disease, L4-5, L5-S1, as well as all medical records of treatment for that disability since the last records then on file, dated November 2009; and to provide the Veteran with separate neurological and orthopedic VA examinations to determine the severity of his service-connected degenerative disc disease, L4-5, L5-S1.

The Board finds that the AOJ has complied with those instructions.  It sent the Veteran a request for additional information pertinent to his claim in June 2010, and obtained additional VA and private treatment records since November 2009; and provided the Veteran with the required VA neurological and orthopedic examinations in July 2010 and August 2010, respectively.

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service personnel records, service treatment records, VA treatment records, and available private treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Since the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis:  Initial Disability Rating for Degenerative Disc Disease, L4-5, L5-S1, and Associated Lumbar Radiculopathy of the Right and Left Lower Extremities

Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating applies where the Veteran has forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent disability rating applies where the Veteran has forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent disability rating applies where the Veteran has unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating applies where the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating applies where the Veteran has unfavorable ankylosis of the entire spine.

Pursuant to Note 1, any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  Neurological conditions are rated under 38 C.F.R. § 4.124a.  Paralysis of the sciatic nerve warrants a disability rating of 80 percent where there is complete paralysis, the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent disability rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent disability rating applies where there is moderately severe incomplete paralysis.  A 20 percent disability rating applies where there is moderate incomplete paralysis.  A 10 percent disability rating applies where there is mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Neuritis of the sciatic nerve-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8620.

Neuralgia of the sciatic nerve-characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve-is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§§ 4.124, 4.124a, Diagnostic Code 8720.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability rating applies where the Veteran has incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent disability rating applies where the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires (1) bed rest prescribed by a physician, and (2) treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In March 2005, a private physician, H.S. Parnes, M.D., administered a magnetic resonance imaging (MRI) test of the Veteran's lumbosacral spine.  He found mild-to-moderate narrowing of the AP diameter of the spinal canal at the L4-L5 and L5-S1 levels; straightening of the normal curvature of the lumbosacral spine; degenerative changes; and posterocentral and right-sided disc herniations demonstrating ventral impingement on the thecal sac at L4-L5 and L5-S1, and on the intervertebral foramina on the right side.

A VA physician diagnosed the Veteran in September 2005 with degenerative changes of the lumbosacral spine at L4-5 and L5-S1, and herniated nucleus pulposis (HNP) with cord compression.

In December 2005, another private physician, S. Newhouse, M.D., diagnosed the Veteran with severe degenerative changes in the lumbar spine, with pain radiating to the left leg.

VA provided the Veteran with a Compensation and Pension (C&P) examination of his spine in July 2006.  The examiner, a physician, reviewed the claims file.  The Veteran reported experiencing lower back pain of variable intensity in the lumbar region with radiation to the right lower extremities.  On range of motion testing of the thoracolumbar spine, the Veteran had forward flexion from zero to 40 degrees, with pain at 40 degrees; extension from zero to 30 degrees, with pain above 20 degrees; left lateral flexion from zero to 25 degrees, with pain above 20 degrees; right lateral flexion from zero to 25 degrees, with pain above 20 degrees; left lateral rotation from zero to 25 degrees, with pain above 20 degrees; and right lateral rotation from zero to 25 degrees, with pain above 20 degrees.  The Veteran had tenderness with forward flexion, and no spasms or weakness.  The Veteran had guarding mostly with forward flexion.  The examiner also performed neurological testing and found that the Veteran was intact on sensory examination, 5/5 bilaterally on motor examination, and negative for Lasegue's sign.  The Veteran reported that he had 4 episodes requiring him to stay in bed for 2 days at a time.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine at L4-5 and L5-S1, and with herniation of the nucleus pulposus at L4-5 and L5-S1.

In January 2007, a VA physician noted that the Veteran reported having lumbar pain with radiation to the right paraspinal, associated with paresthesias (tingling or numbness of the skin) in his posterior right leg.  On range of motion testing of the thoracolumbar spine, the Veteran had forward flexion to 20 degrees, extension to 5 degrees, left lateral flexion to 10 degrees, right lateral flexion to 5 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  The physician diagnosed the Veteran with lumbar myofascial pain syndrome.

In February 2007, a VA physical therapist found that the Veteran's lumbar spine range of motion was within functional limits (WFL) except for increased pain in L5-S1 on flexion.  On neurological testing, the Veteran was within normal limits (WNL).

In March 2007, a VA clinician administered an MRI of the Veteran's lumbar spine.  The clinician found a diffuse disc bulge with mild to moderate spinal stenosis at L4-L5, with mild bilateral facet arthrosis and mild to moderate narrowing of the bilateral neural foramina.  The clinician also found a diffuse disc bulge with effacement of the ventral thecal sac and mild spinal stenosis at L5-S1, with mild bilateral facet arthrosis and mild narrowing of the bilateral neural foramina.  The clinician diagnosed the Veteran with chronic low back pain secondary to myofascial pain with stenosis, and with lumbar spondylosis.

A private physician, M.L. Carlin, M.D., administered an MRI of the Veteran's lumbar spine in June 2007.  He diagnosed the Veteran with diffuse annular disc bulging at L4-L5 and L5-S1 in combination with ligamentous and facet hypertrophy with resultant mild central and bilateral foraminal stenosis (the narrowing of the foramen through which the nerve root exits the spinal canal) at L4-L5 as well as severe foraminal stenosis bilaterally at L5-S1.  Impingement upon the intraforaminal L5 nerve roots was felt to be present.

In November 2009, a VA clinician found that the Veteran had demonstrated difficulty with sitting and standing transfers due to his low back pain (LBP).  The clinician diagnosed the Veteran with recurrent myofascial pain syndrome.  Also in November 2009, a VA physician noted that the Veteran had been treated for his lumbosacral spine with 3 epidural injections, a heating pad, and a transcutaneous electrical nerve stimulation (TENS) unit.

At his December 2009 Board hearing, the Veteran requested an initial disability rating in excess of 20 percent for his service-connected lumbosacral spine disorder.  Id. at pp. 3, 9.  The Veteran stated that he has constant back pain.  Id. at p. 6.  He noted that although no doctor has prescribed or provided him with a back brace, he feels that he needs one.  Id. at p. 4.

The Veteran reported that his pain is so severe at times that he has to see a doctor or go to an emergency room.  Id. at p. 4.  He stated that he has not been prescribed bed rest by a physician, but, for 4 or 5 times per year, he "just can't move" because his back "just catches like a spasm."  Id. at pp. 21-22.

The Veteran also asserted that his back pain radiates around the right side of his hip down his right leg, and down his left lower extremity to a lesser extent.  Id. at pp. 8, 19-20.  He described the pain as feeling "like needles."  Id. at p. 8.

The Veteran explained that he is able to work because he takes medication for his back pain.  Id. at pp. 4, 6-7, 9-10.  The Veteran further stated that he had to give up the portion of his job that involved driving as of March 2009 because of the increased back pain that he experiences with prolonged sitting in the car.  Id. at p. 5.  The Veteran elaborated that he can only sit for one hour at a time.  Id. at p. 5.  With respect to activities of daily living, the Veteran reported that he feels back pain upon lifting 25 or 30 pounds, and cannot do housework.  Id. at p. 9.

In July 2010, another private physician, R.A. Gasalberti, M.D., diagnosed the Veteran with a history of chronic back pain with disc bulging at L4-5 and L5-S1, and with spinal stenosis at L4-5, L5-S1, and T12-L1.  He opined that the Veteran is 75percent disabled due to the combination of his lumbar and cervical (not service-connected) spine disorders.

Also in July 2010, another private physician, C. Saint Martin, M.D., diagnosed the Veteran with cervical and lumbar disc HNP with increased pain.  He opined that the Veteran "is totally disabled at this time."

VA provided the Veteran with a neurological examination of his spine in July 2010.  The examiner, a physician, reviewed the claims file.  The Veteran reported feeling pain and dizziness for the past 1 to 2 years, especially when bending down or moving slowly.  The Veteran noted that he is employed as a criminal investigator.  He stated that he is unable to drive, and sometimes misses 2 to 3 days of work in a week as a result of his neck and back pain.  The Veteran described his back pain as radiating across his waist, sometimes resulting in a "funny type of sensation" and spasm in his right leg, which lasts for one hour.  He also reported having numbness in his right hand and fingers, which lasts for a few minutes, although he did not relate those sensations to his back disability.

Upon examination, the July 2010 neurological examiner found that the Veteran's muscle bulk, tone, and strength were intact.  Deep tendon reflexes were 1+ (hypoactive) bilaterally.  Sensory system was intact.  On straight leg testing, the Veteran attained 60 degrees on the left, and 45 degrees on the right.  The examiner diagnosed the Veteran with degenerative disease of the spine with lumbar radiculopathy; cervical degenerative disease of the cervical spine (a condition which is not service-connected); and dizziness secondary to benign positional vertigo.

VA also provided the Veteran with an orthopedic examination of his spine in August 2010.  The examiner, a physician, reviewed the claims file.  The Veteran reported having daily low back pain.  He also stated that the pain radiates to his flank areas, more on the right side than on the left.  The Veteran reported having no incapacitating episodes requiring physician-prescribed bed rest in the past 12-month period.  The Veteran also reported having flare-ups, which last for 3 hours, once per week, sometimes associated with prolonged standing, walking, or sitting.  He described such associated symptoms as stiffness, decreased motion, spasm, and numbness in the right leg.  The Veteran reported that he is independent in his activities of daily living, although he sometimes has difficulty standing to brush his teeth.  The Veteran stated that he works in an office as a state investigator in security, and does light duty because he is unable to tolerate field work.  The Veteran stated that he does drive, but that it bothers his legs and causes a backache if he drives for more than one hour.

Upon examination, the August 2010 orthopedic examiner found that the Veteran had forward flexion of the thoracolumbar spine from zero to 50 degrees, extension from zero to 10 degrees, left lateral flexion from zero to 20 degrees, right lateral flexion from zero to 10 degrees, left lateral rotation from zero to 15 degrees, and right lateral rotation from zero to 20 degrees.  The Veteran had pain at the end of each range.  The Veteran had no spinous process tenderness, and no ankylosis of the spine.  He had mild muscle spasm in the bilateral lumbosacral paraspinal musculature and was moderately tender bilaterally at the L5 paraspinal musculature, which did not affect his gait.  The examiner also administered neurological testing, and found that the Veteran's lower extremities were normal on sensory examination.  On motor examination, the Veteran's motor strength in his lower extremities was 5/5, with no muscle atrophy and normal muscle tone.  The Veteran's knee jerks and ankle jerks were 1+ (hypoactive).  The Veteran had no radicular pain on straight leg raises, and Lasegue's sign was negative.  On straight leg raise testing, the Veteran lifted his legs to 45 degrees bilaterally.  There were no nonorganic physical signs.  The examiner diagnosed the Veteran with moderately severe degenerative disc disease at L4-5 and L5-S1 with degenerative arthritis and spinal stenosis.

Another private physician, K. Teslic, M.D., performed an MRI of the Veteran's lumbar spine in August 2010.  Dr. Teslic diagnosed the Veteran with L4-L5 moderate central stenosis and bilateral foraminal stenosis due to annular disc bulge and hypertrophy of the posterior ligaments; with L5-S1 moderate bilateral foraminal stenosis and mild central stenosis due to annular disc bulge and posterior ossific ridging; and with mild dextroscoliosis of the lumbar curvature.

In September 2010, a VA physician diagnosed the Veteran with disc bulging at L4-5 and L5-S1, and with spinal stenosis at L4-5, L5-S1, and T12-L1.

The Board finds that the evidence of record supports a continuance of the 20 percent rating for the entire appellate period under 38 C.F.R. § 4.71a, Diagnostic Code 5242, because the Veteran has forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  As noted above, a VA examiner determined that the Veteran had forward flexion from zero to 40 degrees, with pain at 40 degrees, in July 2006; and another VA examiner determined that the Veteran had forward flexion to 50 degrees in August 2010.

A higher evaluation is not warranted because the most probative evidence of record shows that the Veteran does not have a qualifying cervical spine disorder; forward flexion of the thoracolumbar spine to 30 degrees or less; or ankylosis of any kind.  In its May 2010 remand, the Board noted that a VA physician in January 2007 had found the Veteran's lumbar spine range of motion to be significantly worse than the measurements made by a VA examiner in July 2006.  Specifically, while the July 2006 examiner had found forward flexion of the lumbar spine to 40 degrees, the January 2007 VA physician had found forward flexion to 20 degrees.  The Board remanded this issue in part to obtain additional information necessary for the appropriate evaluation of the Veteran's degenerative disc disease.  As noted above, the August 2010 examiner found that the Veteran had forward flexion to 50 degrees.

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds that the July 2006 and August 2010 examiners' findings of forward flexion of 40 and 50 degrees outweigh the January 2007 VA physician's finding of forward flexion to 20 degrees, for three reasons.  First, VA examiners are trained to use a goniometer three times in order to obtain precise measurements of a Veteran's range of motion; the August 2010 examiner specifically stated in his report that his assessment of range of motion was done with a goniometer with three repetitions.  By contrast, there is no evidence or indication that the January 2007 VA physician used a goniometer or made three measurements in order to attain the same level of accuracy in his measurements.  Second, the fact that the majority of the clinicians who measured the Veteran's lumbosacral ROM found forward flexion of at least 40 degrees provides an additional rational basis for the Board's finding that the Veteran's forward flexion is in excess of 30 degrees.  Third, unlike the July 2006 and August 2010 examiners who had reviewed the Veteran's claims file, the January 2007 VA physician gave no indication of having done so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (review of the claims folder is significant since opinions provided are based on the correct facts); cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a lack of review of a VA claims file does not render a medical opinion incompetent.)  For these three reasons, the Board finds that the July 2006 and August 2010 examiners' findings of forward flexion of 40 and 50 degrees outweigh the January 2007 VA physician's finding of forward flexion to 20 degrees, and, consequently, a disability rating in excess of 20 percent based on forward flexion of the thoracolumbar spine is not for application.

Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca, 8 Vet. App. 202 (1995).  Even with consideration of pain on movement, the Veteran's service-connected disorder does not fall within the criteria warranting a higher evaluation than described above.

A rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inapplicable throughout the entire appellate period because the most probative evidence of record shows that the Veteran did not have a period of at least four weeks over a twelve month span of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  As noted above, the August 2010 VA examiner recorded that the Veteran reported having no episodes of incapacitation in the last 12 months.  Similarly, the Veteran testified at his December 2009 Board hearing that he has not been prescribed bed rest by a physician.  Id. at p. 21.  Although the Veteran reported at his July 2006 VA examination that he had 4 episodes requiring him to stay in bed for 2 days at a time, there is no record of a physician's prescription of bed rest in the record, and, when combined with that fact, the Veteran's subsequent testimony that no such prescription has been given constitutes the most probative evidence showing that the Veteran did not meet the standard for a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

With respect to neurological manifestations, the Board finds that the evidence of record supports a 20 percent disability rating for radicular symptoms of the right lower extremity equivalent to moderate incomplete paralysis of the sciatic nerve, and a 20 percent disability rating for radicular symptoms of the left lower extremity equivalent to moderate incomplete paralysis of the sciatic nerve.  Those ratings are based on the March 2007 VA clinician's findings of mild to moderate narrowing of the bilateral neural foramina at L4-L5, and of mild narrowing of the bilateral neural foramina at L5-S1, based on MRI evidence; Dr. Carlin's June 2007 finding of mild central and bilateral foraminal stenosis at L4-L5, severe foraminal stenosis bilaterally at L5-S1, and impingement upon the intraforaminal L5 nerve roots based on MRI evidence; the July 2010 VA examiner's diagnosis of lumbar radiculopathy; and Dr. Teslic's August 2010 diagnosis of moderate bilateral foraminal stenosis based on MRI evidence.

Evidence demonstrating the effect of the Veteran's sciatic nerve disorder on his right and left lower extremities includes Dr. Newhouse's December 2005 diagnosis of severe degenerative changes in the lumbar spine with pain radiating to the left leg; the July 2006 examiner's notation of lower back pain in the lumbar region with irradiation to the right lower extremity; a January 2007 VA physician's notation of lumbar pain with radiation to the right paraspinal, associated with paresthesias in his posterior right leg; and the Veteran's testimony at his Board hearing describing back pain radiating around the right side of his hip down his right leg, and down his left lower extremities to a lesser extent (see pp. 8, 19-20).  38 C.F.R. § 4.124a, Diagnostic Code 8720.

A higher evaluation is not warranted because the maximum rating for neuralgia cannot, by rule, exceed the rating for moderate incomplete paralysis.  38 C.F.R. § 4.124.  A rating for neuritis is not for application because the Veteran has no muscle atrophy or sensory disturbances, according to the findings of the July 2006, July 2010, and August 2010 VA examiners.  38 C.F.R. § 4.123.  Likewise, a rating for paralysis of the sciatic nerve is not for application because there is no diagnosis of that disorder.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In reaching these determinations, the Board has considered whether, under Fenderson, a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  There is no evidence that the Veteran's lumbosacral spine disability has been persistently more severe than the extent of disability contemplated under the assigned ratings at any time during the period of this initial evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered whether Dr. Saint Martin's July 2010 conclusion that the Veteran "is totally disabled at this time" due to his cervical and lumbar disc HNP with increased pain warrants consideration as to whether the Veteran is unemployable.  The Board finds that it does not, because the Veteran has stated on numerous occasions, including at his December 2009 Board hearing and at his July 2010 and August 2010 VA examinations, that he is currently employed.  Moreover, although engaged in "light duty" in an office environment, the Veteran has not indicated that his employment is less than full-time.  Therefore, the Board finds that separate consideration of the Veteran's claim under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) is inapplicable.

The Board has also considered the issue of whether the Veteran's lumbosacral spine disability, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  

However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.




ORDER

A disability rating in excess of 20 percent for degenerative disc disease, L4-5, L5-S1, is denied.

A disability rating of 20 percent, but no more, for right lower extremity radicular symptoms is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating of 20 percent, but no more, for left lower extremity radicular symptoms is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


